Citation Nr: 0529954	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  98-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran had active duty service that included a period 
from November 1959 to November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran's case was remanded to 
the RO for additional development in October 2003.  The case 
is again before the Board for appellate review.


FINDING OF FACT

The veteran does not have a gastrointestinal disability, to 
include stomach ulcer, attributable to his period of military 
service or to service-connected disability.  


CONCLUSION OF LAW

The veteran does not have a gastrointestinal disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from November 1959 to 
November 1962.  He has been granted service connection for a 
right inguinal hernia scar.  He claims that he developed a 
gastrointestinal disorder in service or as a result of a 
spinal block performed in the course of a right herniorrhaphy 
performed in service.  

Service medical records (SMRs) reflect that the veteran had 
an indirect right inguinal hernia which required a 
herniorrhaphy in January 1960.  The anesthetic was noted to 
be a Pontocaine spinal.  The veteran was seen for a 
psychogenic gastrointestinal reaction, manifested by upper 
abdominal pains and nausea in January 1961.  The veteran 
complained of vomiting, diarrhea, and sore throat in 
September 1962.  He was diagnosed with gastroenteritis which 
was noted to be improved.  

Private treatment reports from University Heights Hospital 
and J. Worley, M.D., dated from February 1974 to June 1974 
were associated with the claims file.  A fluoroscopic and 
film examination of the gastrointestinal tract revealed a 
small hiatus hernia without reflux.  The stomach was noted to 
be of normal size and shape.  The pylorus and duodenal bulb 
were somewhat spastic and the duodenal mucosal folds were 
very prominent.  There was no evidence of ulceration and 
there was no evidence of obstruction.  

Private treatment reports from J. Lawlis, M.D., dated from 
January 1985 to May 1991 do not reveal any treatment for 
ulcers or gastrointestinal distress.

Private treatment reports from R. Falendar of St Francis 
Hospital and Health Center dated from May 1995 to March 1997 
were for an issue unrelated to the issue on appeal.  

The veteran was afforded a VA examination in November 1997.  
The veteran reported a history of epigastric burning pain 
with recurrent belching of about thirty-five years in 
duration.  No nausea or vomiting was reported.  The veteran 
did report a history of mild hematemesis on a few occasions 
and no melena.  Finally, he reported that a gastrointestinal 
endoscopy and x-rays taken in 1968 revealed findings of 
gastric mucosa erosion of uncertain etiology.  An upper 
gastrointestinal series was requested but never scheduled.  

An upper endoscopy was performed by VA for evaluation of 
dyspepsia and a history of ulcers in March 1998.  The 
endoscopy revealed that the duodenum was normal and there was 
no evidence of duodenitis, duodenal ulcers, nodules, 
diverticula, intrinsic or extrinsic masses, polyps, or 
arteriovenous malformations (AVMs) in the duodenum, duodenal 
bulb, or pylorus.  There was a partially healed 2-millimeter 
(mm) by 3-mm gastric ulcer of the antrum located on the 
anteroinferior wall.  There was focal erythema, edema, and 
small raised dots of reddened mucosa involving the antrum and 
prepyloric region.  There was a Schatzki ring 34-centimeters 
(cm) from the incisors with an opening approximately 18-mm.  
The endoscope could not be passed beyond the area of 
stricture.  There were no other esophageal abnormalities 
noted.  The examiner's impression was a partially healed 
gastric ulcer, mild gastritis, and Schatzki's ring.  

Several articles from various sources obtained from Medline 
database for the period from 1995 to 1998 were submitted.  
The articles referenced the use of anesthesia and resultant 
arachnoid scarring.  

The veteran was afforded a VA examination in October 1998.  
He reported occasional periods of postprandial regurgiation 
with some nausea and emesis.  He did not report melena or 
hematemesis.  He denied any history of diarrhea, 
constipation, abdominal distention or bloating.  He reported 
a prior history of stomach ulcers which he claimed to have 
been caused by a spinal block medication called Pontocaine 
which was used when he had surgery for a right inguinal 
hernia while the veteran was in service.  The examiner opined 
that it was highly unlikely that the stomach ulcers occurred 
secondary to a spinal block.  He opined that the stomach 
ulcers were more than likely coincidental to the veteran's 
hernia surgery.  He reported that the veteran's ulcer was 
well-healed as per an upper endoscopy performed at VA earlier 
in 1998.  He concluded that the veteran's complaints of upper 
gastrointestinal irritability might be related to physical 
and emotional stressors.  

A letter from R. Jackson, M.D., dated in October 1998 was 
unrelated to the issue on appeal.  

Outpatient treatment reports from VA dated from February 1998 
to October 1999 and from July 2000 to August 2000 reflect a 
diagnosis of peptic ulcer disease in April 1999.  

The veteran was afforded a VA examination in November 2002 
for evaluation of gastric ulcers.  He reported daily cramping 
episodes with weekly episodes of heartburn.  He reported that 
an endoscopy revealed multiple gastric erosions with no 
evidence of any bleeding.  He reported that his current 
medication helped him quite a bit but that his symptoms 
occurred on occasion.  He denied any nausea, vomiting, 
diarrhea, or constipation on a frequent basis, but he did 
report rare and occasional episodes of vomiting with no 
hematemesis.  He denied any weight gain or loss in the last 
year.  He reported that he ate well and had never had any 
problem with anemia.  He was assessed with chronic 
gastroesophageal reflux disease (GERD) with sporadic episodes 
of gastric bleeding.  

Outpatient treatment reports from VA dated from January 2002 
to December 2002 were associated with the claims file.  In 
January 2002, the veteran called and reported upper abdominal 
pain, worse after eating spicy food.  He denied constipation 
and reported loose stools the day before his phone 
consultation and one regular bowel movement the day of the 
consultation.  In September 2002, the veteran reported 
burning pain in his stomach.  He denied any weight change.  
He was diagnosed with GERD.  In December 2002, the veteran 
reported a history of peptic ulcer disease and was admitted 
for epigastric pain and chest pain.  The epigastric pain was 
not improved with his usual medication.  His pain was noted 
to have resolved after a gastrointestinal cocktail.  He was 
noted to be taking a lot of Ibuprofen and was told to 
discontinue the Ibuprofen.  He denied nausea, vomiting, 
melena, or hematochezia.  He was discharged the next day with 
a primary diagnosis of epigastric pain and secondary 
discharge diagnoses of peptic ulcer disease, GERD, and 
hypertension.  A few days after his discharge the veteran 
called to report cold sweats every two to three hours lasting 
ten to fifteen minutes and stomach cramps.  He attributed his 
symptoms to his new medications.  

The veteran was last afforded a VA examination in August 
2004.  The veteran reported that he had an episode of stomach 
pain and heartburn in 1966.  An upper gastrointestinal series 
revealed esophageal erosions.  His current symptoms were 
noted to be stomach and epigastric pain, and heartburn 
associated with hoarseness of voice.  He had no dysphagia, 
but usually slept on three pillows.  He reported a twenty 
pound weight gain in the last two years.  He reported 
vomiting when he got agitated or worried.  He was diagnosed 
with a long-standing history of GERD.  The examiner opined 
that the veteran's reflux was related to GERD but that the 
GERD was not related to the veteran's gastroenteritis 
diagnosed in service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exits, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that there is no objective evidence of record 
relating any currently shown stomach ulcers or other 
gastrointestinal disorder to his military service.  The 
veteran reported that he was first examined for a stomach 
ulcer in 1966, four years after he separated from service.  
The private medical records and VA treatment reports of 
record reveal that the veteran was treated for various 
gastrointestinal symptoms over the years since service.  
While the veteran has a current diagnosis of GERD the August 
2004 VA examiner did not relate any current diagnosis to the 
veteran's diagnosis of gastroenteritis while he was in 
service. 

The evidence of record also fails to establish that the 
veteran's current gastrointestinal disability resulted from a 
spinal block administered when the veteran had surgery for a 
hernia repair in service.  At the VA examination in October 
1998, the examiner opined that it was highly unlikely that 
the stomach ulcers occurred secondary to a spinal block.  The 
examiner opined that the stomach ulcers were more than likely 
coincidental to the veteran's hernia surgery.  He reported 
that the veteran's ulcer was well healed as per an upper 
endoscopy performed at VA earlier in 1998.  He concluded that 
the veteran's complaints of upper gastrointestinal 
irritability might be related to physical and emotional 
stressors.  

While it is not entirely clear what was meant by the October 
1998 examiner when it was noted that ulcers were coincidental 
to the hernia surgery, but it appears that the examiner 
likely meant to emphasize the point that any ulcers were not 
caused by anesthesia administered during the hernia surgery.  
Additionally, the suggestion that there were ulcers 
coincident with any in-service procedure is not supported by 
the evidence of record.  As noted above, no ulcers were 
identified during service or even as late as 1974 when 
examination revealed no evidence of ulceration.  The October 
1998 examiner had noted that the veteran reported having had 
an ulcer in service and having had problems since that time 
with ulcers.  The examiner's opinion regarding ulcers being 
coincident with the hernia repair therefore appears to be 
based on this history provided by the veteran, which is 
unsupported by the medical evidence.  Consequently, the Board 
gives no evidentiary weight to this 1998 opinion that was 
based on what was clearly an inaccurate factual premise.  

The Board notes that the veteran has alleged that his 
gastrointestinal disability is related to his military 
service or in the alternative that his gastrointestinal 
disability is related to a spinal block administered for a 
hernia repair while the veteran was in service.  While the 
veteran is capable of providing information regarding his 
current condition, as a layperson, he is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence of record demonstrates that he 
had a stomach ulcer and a gastrointestinal disorder many 
years after service with no objective evidence linking the 
disability to service or any surgical procedure performed 
while the veteran was in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a gastrointestinal disability to 
include stomach ulcer.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in October 1997.  The RO 
wrote to the veteran in January 2001 and informed him of that 
the VCAA had recently been signed into law.  He was informed 
that the RO would make a reasonable effort to assist him in 
obtaining evidence necessary to substantiate his claim, that 
the RO would obtain the veteran's SMRs, VA treatment records, 
and any other relevant records held by any Federal agency, 
and that a medical examination would be provided or a medical 
opinion would be obtained if one was necessary to make a 
decision on his claim.  The supplemental statement of the 
case (SSOC) issued in October 2002 informed the veteran of 
the evidence he needed to substantiate his claim of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  He was also 
informed that a medical examination would be provided or a 
medical opinion obtained if the evidence of record 
established that the veteran suffered an event, injury or 
disease in service and the claimed disability may be 
associated with the established event, injury, or disease in 
service.  The veteran's case was remanded by the Board in 
October 2003 for a VA examination.  The RO issued an SSOC in 
May 2005 and again informed him of the evidence he needed to 
substantiate his claim of service connection.  He was 
informed of the elements to satisfy in order to establish 
service connection and he was advised to submit any evidence 
he had to show that he had a current disability and to 
identify sources of evidence/information that he wanted the 
RO to obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although all notices required by the VCAA may 
not have been provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran was afforded several 
VA examinations.  The veteran has not alleged that there is 
any outstanding evidence that would support his contention 
that service connection for a gastrointestinal disability to 
include stomach ulcer should be granted.  


ORDER

Entitlement to service connection for a gastrointestinal 
disability, including stomach ulcer, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


